426 Pa. 602 (1967)
Commonwealth
v.
Maisonet, Appellant.
Supreme Court of Pennsylvania.
Argued May 25, 1967.
June 29, 1967.
Before BELL, C.J., MUSMANNO, EAGEN, O'BRIEN and ROBERTS, JJ.
*603 Harold N. Fitzkee, Jr., for appellant.
John T. Miller, First Assistant District Attorney, with him John F. Rauhauser, Jr., District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, June 29, 1967:
Order affirmed.
Mr. Justice JONES and Mr. Justice COHEN took no part in the consideration or decision of this case.